FILED
                              NOT FOR PUBLICATION                          DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDWIN ORLANDO QUIJANO,                           No. 12-72691

               Petitioner,                       Agency No. A092-052-771

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Edwin Orlando Quijano, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal, and denying his motion to remand based on new evidence.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

constitutional claims and questions of law, Khan v. Holder, 584 F.3d 773, 776 (9th

Cir. 2009), and review the denial of a motion to remand for abuse of discretion,

Movsisian v. Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005). We dismiss in part

and deny in part the petition for review.

      The agency properly determined that Quijano is removable as an alien

convicted of a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i) based

on his 2006 conviction for violating California Penal Code § 273.5(a). See

Banuelos-Ayon v. Holder, 611 F.3d 1080, 1086 (9th Cir. 2010).

      Because the agency denied Quijano’s application for cancellation of removal

as a matter of discretion, our jurisdiction is limited to colorable legal or

constitutional challenges. See 8 U.S.C. § 1252(a)(2)(B)(i), (D) (barring review of

denials of discretionary relief). Quijano’s contention that he should have been

granted cancellation in light of the positive equities in his case is not a colorable

claim that would retain our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Bazua-

Cota v. Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006).

      We lack jurisdiction to review Quijano’s claims regarding voluntary

departure and ineffective assistance of counsel because he did not raise them




                                            2                                     12-72691
before the BIA, and therefore failed to exhaust his administrative remedies. Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      To the extent that Quijano challenges the BIA’s denial of his motion to

remand, the BIA did not abuse its discretion because Quijano did not demonstrate

that the evidence he submitted with his motion was material, new, and previously

unavailable. See 8 C.F.R. § 1003.2(c)(1). We do not consider the extra-record

evidence submitted for the first time with Quijano’s opening brief because the

court’s review is limited to the administrative record. See 8 U.S.C.

§ 1252(b)(4)(A). We deny Quijano’s request to remand so that the agency may

consider an additional item of evidence.

      Quijano’s contention that the IJ violated his right to due process by denying

a continuance is unsupported by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                 12-72691